DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 02-08-2021. Claims 1-6 are currently pending. Claim 1 has been amended. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art Nishiumi (US 2016/0141640) teaches a fuel cell vehicle that comprises a fuel cell casing [100 and 200] that accommodates the fuel cell stack, and an auxiliary machinery (structural component) [130] coupled to the casing (see figure 1) but fails to teach or fairly suggest that the stack case (casing) has a vulnerable part provided in a wall plate of the stack case facing the structural component. In addition, the stack case has reinforcing ribs in the wall plates other than the wall plate that faces the structural component. Paragraph [0019] of Applicant’s specification teaches that the top plate [22] having a lower rigidity than that in the other parts of the stack case and no reinforcing ribs is considered a “vulnerable part”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.